Citation Nr: 0116592	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 

2.  Entitlement to an increased evaluation for psoriasis, 
currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973.  

The appeal arises from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in pertinent part granting an increased 
rating from 10 to 20 percent for lumbosacral strain with 
degenerative joint disease and degenerative disc disease; and 
denying an increased rating from 10 percent for psoriasis. 

In a VA Form 9 received in January 2000, the veteran 
requested a hearing at the RO before a member of the Board.  
The claims folder contains a report of contact dated April 
17, 2001, documenting a conversation in which the RO offered 
and the veteran accepted an appointment for a hearing with a 
member of the Board at the RO on April 26, 2001.  A letter 
dated April 17, 2001 was sent to the veteran at his last 
known address of record, confirming this appointment for a 
hearing scheduled on April 26, 2001.  However, the veteran 
failed to report for the April 26, 2001 hearing.  


REMAND

At a VA examination in April 1999 the veteran complained of 
arthritis of the lumbosacral spine.  He added that prolonged 
standing or walking would cause severe muscle spasms.  He 
reported that he had chronic back pain, including when laying 
down, and added that pain precluded employment.  On 
examination, the lumbar spine had no fixed deformity and was 
nontender to palpation.  The veteran complained of pain on 
range of motion.  Range of motion of the lumbosacral spine 
was to 70 degrees forward flexion, 35 degrees backward 
extension, 40 degrees right and left lateral bending, and 25 
degrees rotation.  The examiner noted pain on forward 
flexion, lateral bending, and rotation.  The veteran walked 
on toes and heels without difficulty.  Tests showed 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The examiner diagnosed, in pertinent part, 
degenerative arthritis of the lumbar spine.

The April 1999 VA examiner also examined the veteran's skin.  
The nails of both hands were pitted.  There was pitting and 
onycholysis of all nail beds of the right hand.  There were 
bilateral, silvery-white scaling plaques.  There was some 
fissuring on the fingers of the right hand and between the 
interdigital spaces.  The examiner diagnosed, in pertinent 
part, acute and chronic psoriasis.  

In a VA Form 9 received in January 2000, the veteran 
complained that his lumbosacral strain with degenerative 
joint disease was more severe than was reflected at the VA 
examination in April 1999, because he was then having a good 
day.  He explained that he was then unemployed for over a 
year and had experienced no stresses that would have 
aggravated the condition.  The veteran added that his past 
employment record had been poor with poor attendance due to 
exacerbations of his back disorder. 

Also in January 2000 VA Form 9, the veteran explained that 
his psoriasis affect both hands and his feet, including the 
nails of his hands and feet.  He reported that while his 
psoriasis had been mild when he was examined in April 1999, 
prior work had in the past resulted in loss of nails of the 
right hand and feet, bleeding fissures of the right hand, and 
painful and inflamed nail beds.  He added that such work-
related aggravation of his psoriasis had resulted in loss of 
manual dexterity including that required for everyday 
activities and work tasks.  

Regarding the low back disorder, remand is necessary for a VA 
examination to comply with DeLuca v. Brown, 8 Vet. App. 202 
(1995), in which the United States Court of Appeals for 
Veterans Claims (Court) held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.

The veteran's low back disorder is evaluated under Diagnostic 
Codes 5292 for limitation of motion of the lumbar spine, and 
5295 for lumbosacral strain.  Ratings under Diagnostic Codes 
5292 and 5295 are based on limitation of motion of the lumbar 
spine.

Regarding the veteran's claim for an increased evaluation for 
psoriasis, the Board notes that psoriasis is rated under the 
criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Codes 
7816, 7806 (2000).  Under the eczema Code, where the skin 
condition is characterized by constant exudation or constant 
itching, extensive lesions, or marked disfigurement, a 30 
percent disability evaluation is warranted.  Where the skin 
condition is characterized by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
disability evaluation is warranted.  Code 7806.  

The Board notes that the VA examiner in April 1999 described 
psoriatic lesions of both hands, but did not discuss the 
presence of psoriasis elsewhere on the body.  As such, the 
veteran's report on his VA Form 9 that the psoriasis also 
affected his feet including his toenails cannot be addressed 
based on the evidence of record.  Remand of the claim for an 
increased rating for psoriasis is necessary to ascertain all 
anatomical areas affected by the psoriasis, and the severity 
of such manifestations, in order to accurately assign the 
appropriate disability rating.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder and psoriasis since June 1999, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a total body dermatological 
examination to determine the severity of 
the veteran's service-connected 
psoriasis. The claims folder including a 
copy of this remand must be made 
available to the examiner prior to 
examination, and the examiner must state 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should described in detail 
the nature and extent of psoriasis in all 
anatomical areas affected.  The examiner 
should also specifically comment as to 
the presence or absence of all clinical 
findings required for 30 percent and 50 
percent ratings under Diagnostic Code 
7806, as discussed in the body of this 
remand, supra.  

3.  After obtaining any additional 
clinical records called for above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the veteran's present 
service-connected low back disorder.  The 
claims folder including a copy of this 
remand must be made available to the 
examiner prior to examination, and the 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  The examiner 
should conduct range of motion testing of 
the lumbar spine, specifying the range of 
motion in degrees and in all planes, and 
comment as to whether there is slight, 
moderate, or severe limitation of motion 
of the lumbar spine.  The examiner should 
also note whether there is characteristic 
pain on motion, whether there is muscle 
spasm on extreme forward bending, and 
whether there is unilateral loss of 
lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits severe disability with listing 
of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion. 

The examiner should review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the low back disorder upon 
the veteran's ordinary activity and on 
how the disorder impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (2000).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the determinations remain adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court and recent statutory changes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

